Name: Commission Regulation (EEC) No 423/89 of 20 February 1989 altering the export refunds on syrups and certain other sugar sector products exported in the natural state
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 49/16 Official Journal of the European Communities 21 . 2. 89 COMMISSION REGULATION (EEC) No 423/89 of 20 February 1989 altering the export refunds on syrups and certain other sugar sector products exported in the natural state Commission that the export refunds at present in force should be altered as shown in the Annex hereto, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, Having regard to Council . Regulation (EEC) No 1785/81 of 18 June 1981 on the common organization of the markets in the sugar sector ('), as last amended by Regula ­ tion (EEC) No 2306/88 (% and in particular Article 19 (4) thereof, Whereas the refunds on syrups and certain other sugar products were fixed by Regulation (EEC) No 238/89 (3) ; Whereas it follows from applying the rules, criteria and other provisions contained in Regulation (EEC) No 238/89 to the information at present available to the HAS ADOPTED THIS REGULATION : Article 1 The refunds to be granted on the products listed in Article 1 (1 ) (d), (f) and (g) of Regulation (EEC) No 1785/81 , exported in the natural state, as fixed in the Annex to Regulation (EEC) No 238/89 are hereby altered to the amounts shown in the Annex hereto. Article 2 This Regulation shall enter into force on 21 February 1989. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 20 February 1989. For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 177, 1 . 7. 1981 , p. 4. W OJ No L 201 , 27. 7. 1988, p. 65. O OJ No L 30, 1 , 2. 1989, p. 7. No L 49/1721 . 2. 89 Official Journal of the European Communities ANNEX to the Commission Regulation of 20 February 1989 altering the export refunds on syrups and certain other sugar products exported in die natural state (ECU) Product code Basic amount per percentage point of sucrose content and per 100 kg net of the product in question (') Amount of refund per 100 kg of dry matter f2) 35,16 35,16 35,16 1702 40 10 100 1702 60 10 000 1702 60 90 000 170290 30 000 1702 90 60 000 1702 90 71 000 1702 90 90 900 2106 90 30 000 2106 90 59 000 03516 03516 03516 03516 0,3516 35,16 (') The basic amount is not applicable to syrups which are less than 85 % pure (Regulation (EEC) No 394/70). Sucrose content is determined in accordance with Article 13 of Regulation (EEC) No 394/70. (*) Applicable only to products referred to in Article 3 of Regulation (EEC) No 1469/77.